Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-7 in the reply filed on 11/8/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivan et al. (US 7,497,954 in IDS) in view of Mueller (US 2004/0094483) and Yoon (KR 10-1645221 in IDS machine translation provided by Examiner).
Regarding claim 1, Ivan teaches feeding a contaminated fluid, such as slop from oil drilling operations, to a vessel, separating the contaminated fluid into a clean fluid layer and a contaminated fluid layer, sensing a fluid interface and reporting the level to a control unit and removing a top layer based upon the information from level sensor, skimming by a skimmer the top contaminant layer (Figs. 1-2; C1/L13-54, C4/L21-41, C5/L65-C7/L35).
Ivan teaches that the slop is treated and the fluids reused but it fails to teach the vessel being located on a rig. Mueller teaches a treatment apparatus for oil drilling 
Ivan fails to teach sensing the interface in the vessel with the skimmer, reporting the level to the control unit, sensing and reporting the height of the skimmer to the control unit, and adjusting the height of the skimmer based on the reported interface level/height of the skimmer. 
Yoon teaches that in a vessel with a skimmer, the level of the water/scum is sensed and reported to a control unit, the sensed height of the skimmer is controlled in order to efficiently remove the top contaminant layer ([0077]-[0090]). Having a control unit automatically adjust the skimmer height allows for reduced operating cost while allowing for adjustment of the skimmer based on fluid levels in the vessel ([0089]-[0090]). Therefore, it would have been obvious to include sensing the interface level in the vessel with the skimmer, reporting the level to the control unit, sensing and reporting the height of the skimmer to the control unit, and adjusting the height of the skimmer based on the reported interface level/height of the skimmer in order to reduce operating costs while allowing for adjustment based on fluid levels within the tank. 
Regarding claim 5, Ivan teaches adding a treatment fluid/surfactant to the contaminated fluid and removing the contaminants via dissolved air flotation (C5/L65-C7/L35).
Regarding claim 6, Ivan teaches that the clean water separated is discharged (C5/L65-C7/L35).
Regarding claim 7, as discussed in claim 1 above, it would have been obvious to have the treatment apparatus on the rig, which would include offshore rigs. 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777